Citation Nr: 1118428	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  By this decision, the RO also denied service connection for tinnitus; a left ankle disability; and for hypertension, to include as secondary to service-connected diabetes mellitus.  

The April 2006 RO decision (noted above) also addressed other matters.  In May 2006, the Veteran filed a notice of disagreement addressing numerous matters.  The RO issued a statement of the case in April 2007.  In his May 2007 VA Form 9, the Veteran confined his appeal to the issues stated above.  The current record does not reflect that a timely substantive appeal has been submitted as to any other matters, thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, as well as the issue of entitlement to service connection for tinnitus.  The issue of the merits of the claim for entitlement to service connection for bilateral hearing loss, as well as the issues of entitlement to service connection for a left ankle disability and for hypertension, to include as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in October 1989, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  The October 1989 RO decision that denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2009).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time.  

Additionally, In light of the fully favorable decision as to the issue of entitlement to service connection for tinnitus, the Board finds that no further discussion of VCAA compliance is warranted as to that issue.  

Analysis

I.  Bilateral Hearing loss

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO initially denied service connection for bilateral hearing loss in September 1989.  In October 1989, the RO again denied service connection for bilateral hearing loss on a de novo basis.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 1989 RO decision included the following:  the Veteran's service treatment records; post-service private and VA treatment records; and the Veteran's own statements.  The RO initially denied service connection for bilateral hearing loss in July 1989 on the basis that the hearing loss that the Veteran complained of during service was apparently acute and transitory in nature with no residuals disability, and that, therefore, service connection for bilateral hearing loss was denied.  The RO noted that at the time of the Veteran's August 1967 enlistment examination, there was no indication of a hearing loss disability.  The RO indicated that in May 1970, the Veteran was seen for complaints of decreased hearing in his right ear over the previous week as a result of being exposed to weapons on a firing range.  The RO reported that pursuant to the examination at that time, the Veteran's tympanic membranes were intact and the Veteran was reassured.  

The RO noted that subsequent service treatment records were negative in regard to any additional complaints of and/or treatment for bilateral hearing loss.  The RO indicated that the Veteran's November 1970 separation examination report revealed audiometric readings that were consistent with normal hearing.  It was reported that a February 1979 VA audiological evaluation report revealed that the Veteran was treated for pain and a loss of hearing involving the left ear.  The RO indicated that the February 1979 VA audiological evaluation report was the earliest medical evidence of record regarding the presence of a hearing loss disability following the Veteran's separation from military service.  

The Board observes that the September 1989 RO decision indicated that the earliest medical evidence of record regarding a hearing loss disability was pursuant to a February 1979 VA audiological evaluation report.  The Board notes, however, that a September 1971 VA medical certificate and history report, less than a year after the Veteran's separation from service, noted that he complained of pain in his right ear.  The Veteran reported that he was exposed to loud noises in the past and that he first noted humming and loss of hearing in 1970 when he was exposed to 500 mm shells exploding.  He indicated that his hearing was better and that he would have burning, apparently in his right ear, now and then.  The examiner reported that the Veteran's ear drums appeared normal and that he had slight hearing loss in the right ear.  There was no indication that any right ear hearing loss noted by the examiner was indicative of a hearing loss disability under 38 C.F.R. § 3.385 at that time.  

In October 1989, the RO essentially denied service connection for bilateral hearing loss on the basis that additional VA treatment records solely showed treatment for multiple disorders, including bilateral hearing loss, from 1985 to 1987.  The RO indicated that the previous September 1989 RO decision was confirmed and continued.  

The evidence received since the October 1989 RO decision includes the following:  service personnel records; additional VA treatment records; additional private treatment records, including a December 2005 audiological evaluation report, as well as a statement from an audiologist, both from Erie Audiology, Inc.; a February 2006 VA diabetes mellitus examination report; and statements from the Veteran.  

The December 2005 audiological evaluation report from Erie Audiology, Inc., reported hearing results that were indicative of a hearing loss disability in the Veteran's right ear, but not his left ear, under the provisions of 38 C.F.R. § 3.385.  

The December 2005 statement from an audiologist at Erie Audiology, Inc., noted that no medical records were provided for review.  The audiologist reported that the Veteran was seen in December 2005 for hearing testing and that he reported that after one day on the shooting range in Vietnam, he noticed hearing problems.  The Veteran reported that he felt as if he went deaf.  He stated that, at that time, his hearing in his left ear started to come back more quickly than his hearing in his right ear.  He indicated that it took about two weeks for his hearing in his left ear to come back and about three weeks for his hearing in his right ear to return.  The Veteran also reported that he had suffered from a hissing and seashell noise in his right ear since that time.  He stated that the hissing and seashell had progressively worsened and that he presently heard sounds in his left ear, but that the sounds were not as loud as in his right ear.  He remarked that the ear noises were distracting.  The Veteran indicated that he had undergone testing at a VA facility and that he had been told that he had high frequency hearing loss.  

The audiologist indicated that testing in her office revealed that the Veteran had a mild hearing loss in the right ear at 1500 to 2000 Hertz, dropping to a severe hearing loss starting at 3000 Hertz, and that his left ear had borderline normal hearing sensitivity from 250 to 3000 Hertz, with a mild to moderate degree of hearing loss at 4000 and 6000 Hertz.  The audiologist indicated that the Veteran's test results showed a bilateral high frequency sensorineural hearing loss that was worse in his right ear.  It was noted that the Veteran also reported tinnitus, bilaterally.  The audiologist commented that it was possible, as likely as not, that the Veteran's hearing loss and tinnitus may be related to noise exposure in the military according to what he reported to her.  

The Board observes that in the evidence available at the time of the October 1989 RO decision, there was no specific evidence relating the Veteran's current bilateral hearing loss to his period of service.  In the evidence received since the October 1989 RO decision there is a December 2005 statement from an audiologist at Erie Audiology, Inc., which reported that testing in her office revealed that the Veteran had a mild hearing loss in the right ear at 1500 to 2000 Hertz, dropping to a severe hearing loss starting at 3000 Hertz, and that his left ear had borderline normal hearing sensitivity from 250 to 3000 Hertz, with a mild to moderate degree of hearing loss at 4000 and 6000 Hertz.  The audiologist indicated that the Veteran's test results showed a bilateral high frequency sensorineural hearing loss that was worse in his right ear.  The audiologist specifically commented that it was possible, as likely as not, that the Veteran's hearing loss may be related to noise exposure in the military according to what he reported to her.  The Board notes that the actual December 2005 audiological evaluation report from Erie Audiology, Inc., showed hearing tests results that were indicative of a hearing loss in the Veteran's right ear, but not his left ear, under the provisions of 38 C.F.R. § 3.385.  The Board notes, however, that the audiologist has specifically indicated that the Veteran has bilateral high frequency sensorineural hearing loss that may be related to noise exposure during his period of service.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the December 2005 statement from the audiologist at Erie Audiology, Inc., is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current bilateral hearing loss stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the October 1989 RO decision is new and material, and thus the claim for service connection for bilateral hearing loss is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for bilateral hearing loss is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

II.  Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has tinnitus that is related to service.  He specifically alleges that his tinnitus is related to the loud noise exposure he experienced while on active duty.  The Veteran reports that after one day on the shooting range in Vietnam, he noticed hearing problems and felt as if he went deaf.  He indicates that he has suffered from a hissing and seashell noise in his right ear since that day, and that he has also suffered from sounds in his left ear that were not as loud as in his right ear.  The Veteran essentially alleges that he has suffered from tinnitus since his period of service.  

The Veteran had active service from April 1968 to November 1970.  His service personnel records indicate that he served in Vietnam from December 1969 to November 1970.  His occupational specialty was listed as a lineman and he also served as a wireman.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of tinnitus.  His service treatment records do indicate that he was treated on one occasion for complaints of right ear hearing loss.  A May 1970 treatment entry noted that the Veteran reported that he could barely hear out of his right ear since being on the firing range a week earlier.  The examiner indicated that the Veteran's tympanic membranes were intact and that the Veteran was reassured.  

The first post-service evidence of record of any possible tinnitus is in September 1971.  

A September 1971 VA medical certificate and history report, less than a year after the Veteran's separation from service, noted that he complained of pain in his right ear.  The Veteran reported that he was exposed to loud noises in the past and that he first noted humming and loss of hearing in 1970 when he was exposed to 500 mm shells exploding.  He indicated that his hearing was better and that he would have burning, apparently in his right ear, now and then.  The examiner reported that the Veteran's ear drums appeared normal and that he had slight hearing loss in the right ear.  There was no indication that any right ear hearing loss noted by the examiner was indicative of a hearing loss disability under 38 C.F.R. § 3.385 at that time, and tinnitus was not specifically diagnosed.  

A February 1979 VA consultation report noted that the Veteran complained of losing hearing in his left ear.  The Veteran stated that he had hearing loss during service after a shell went off and that the hearing loss was returning.  He also complained of pain in his left ear.  The examiner reported that the Veteran had no abnormality of the external auditory canals or tympanic membranes.  It was noted that a tuning fork test suggested normal hearing.  The Veteran was referred to an audiologist for an audiological evaluation.  Tinnitus was not diagnosed at that time.  

A February 1979 VA medical certificate and history report noted that the Veteran reported that he had pain in his left ear and that noise seemed to make it worse.  He stated that the pain radiated out to the back of his head.  The Veteran indicated that he had no drainage in his left ear.  He reported that the pain had been present for four months and that he did not have the hearing that he used to have.  The assessment was hearing loss and pain in the left ear.  

A February 1979 VA audiological evaluation report noted that the Veteran reported that he occasionally experienced pain in his left ear and that loud sounds were bothersome.  There was no specific reference to tinnitus at that time.  

An April 1985 VA treatment report noted that the Veteran complained of difficulty in hearing in his right ear and of ringing in both ears.  The diagnosis was impacted cerumen in the right ear.  

A May 1985 VA consultation report noted that the Veteran complained of tinnitus with difficulty hearing, more so in his right ear.  The Veteran claimed he was exposed to a lot of noise during service.  The provisional diagnoses were impacted cerumen in the right ear, difficulty in hearing, and tinnitus.  The examiner reported that the Veteran's right ear hearing had improved, but that he still had a high tone loss on that side.  It was noted that the Veteran would be referred to an audiologist for an audiological evaluation.  

Another May 1985 VA consultation report, following an audiological evaluation, noted that the Veteran complained of right-sided constant ringing-type tinnitus as well as an abnormal sensitivity to loud noise.  It was noted that the Veteran claimed that he had extensive noise exposure from machine guns while in the service and that the balance of his history was unremarkable.  As to an assessment, the examiner indicated that all findings for the left ear were within normal limits and that the Veteran's right ear showed a moderate to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz.  It was noted that the Veteran's discrimination was excellent.  

A December 2005 from an audiologist at Erie Audiology, Inc., noted that no medical records were provided for review.  The audiologist reported that the Veteran was seen in December 2005 for hearing testing and that he reported that after one day on the shooting range in Vietnam, he noticed hearing problems.  The Veteran reported that he felt as if he went deaf.  He stated that, at that time, his hearing in his left ear started to come back more quickly than his hearing in his right ear.  He indicated that it took about two weeks for his hearing in his left ear to come back and about three weeks for his hearing in his right ear to return.  The Veteran also reported that he had suffered from a hissing and seashell noise in his right ear since that time.  He stated that the hissing and seashell had progressively worsened and that he presently heard sounds in his left ear, but that the sounds were not as loud as in his right ear.  The audiologist indicated that the Veteran's test results showed a bilateral high frequency sensorineural hearing loss that was worse in his right ear.  It was noted that the Veteran also reported tinnitus, bilaterally.  The audiologist commented that it was possible, as likely as not, that the Veteran's hearing loss and tinnitus may be related to noise exposure in the military according to what he reported to her.  

A January 2006 VA treatment entry noted that the Veteran complained of problems with tinnitus.  

The Board observes that the Veteran is competent to report that he had tinnitus in service and that he had tinnitus since service, which he has essentially alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board notes that the Veteran's service medical records do show a complaint of hearing loss in his right ear during service and that the Veteran has alleged that he has suffered from tinnitus, at least in his right ear, since that time.  The Board further observes that a September 1971 VA medical certificate and history report, less than a year after the Veteran's separation from service, noted that he reported that he first noted humming in his ears in 1970.  The Board also notes that a December 2005 statement from an audiologist at Erie Audiology, Inc., indicated that the Veteran's tinnitus may be related to noise exposure according to what he reported to her.  

The Board notes that the Veteran essentially alleges that he has suffered from tinnitus since his period of service.  See Davidson, supra.  Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service, and has continued since then.  See Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  







ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss, is reopened, and to this extent only, the benefit sought on appeal is granted.  

Service connection for tinnitus is granted.  

REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is service-connected for diabetes mellitus.  The Veteran is also service-connected for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  

The Veteran contends that he has bilateral hearing loss and a left ankle disability that are related to service.  The Veteran also contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected diabetes mellitus.  The Veteran specifically indicates that he has bilateral hearing loss that is related to the loud noise exposure he experienced while on active duty.  He reports after one day on the shooting range in Vietnam, he noticed hearing problems and felt as if he went deaf.  He indicates that he has bilateral hearing loss since that time.  

The Veteran also reports that he suffered a left ankle injury during service and that he has suffered from left ankle problems since that time.  He further reports that he has hypertension that is a complication of his service-connected diabetes mellitus.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of hypertension, or elevated blood pressure readings, and they do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  His service medical records do show treatment for complaints of right ear hearing loss and for left ankle problems.  A May 1968 treatment entry noted that the Veteran was seen for pain in his left ankle.  The examiner noted that there was no swelling or discoloration, but that the Veteran's left ankle was tender to the touch.  A diagnosis was not provided at that time.  A subsequent May 1968 treatment entry noted that the Veteran was seen for a hurt left ankle.  It was noted that there was swelling of the lateral malleolus and that X-rays showed no fracture.  The impression was apparently swelling of the left ankle.  A May 1970 treatment entry noted that the Veteran reported that he could barely hear out of his right ear since being on the firing range a week earlier.  The examiner indicated that the Veteran's tympanic membranes were intact and that the Veteran was reassured.  

Post service private and VA treatment records show treatment for bilateral hearing loss; left ankle problems, to include possible intercurrent left ankle injuries; and for hypertension.  

For example, an April 1971 treatment entry, apparently from Hamot Hospital, within a year of the Veteran's separation from service, indicated that the Veteran was seen for a contusion of his right chest.  The Veteran's blood pressure reading was 150/100.  

A September 1971 VA medical certificate and history report, also less than a year after the Veteran's separation from service, noted that he complained of pain in his right ear.  The Veteran reported that he was exposed to loud noises in the past and that he first noted humming and loss of hearing in 1970 when he was exposed to 500 mm shells exploding.  He indicated that his hearing was better and that he would have burning, apparently in his right ear, now and then.  The examiner reported that the Veteran's ear drums appeared normal and that he had slight hearing loss in the right ear.  There was no indication that any right ear hearing loss noted by the examiner was indicative of a hearing loss disability under 38 C.F.R. § 3.385 at that time.  

A February 1979 VA consultation report noted that the Veteran complained of losing hearing in his left ear.  The Veteran stated that he had hearing loss during service after a shell went off and that the hearing loss was returning.  He also complained of pain in his left ear.  The examiner reported that the Veteran had no abnormality of the external auditory canals or tympanic membranes.  It was noted that a tuning fork test suggested normal hearing.  The Veteran was referred to an audiologist for an audiological evaluation.  

A February 1979 VA medical certificate and history report noted that the Veteran reported that he had pain in his left ear and that noise seemed to make it worse.  He stated that the pain radiated out to the back of his head.  The Veteran indicated that he had no drainage in his left ear.  He reported that the pain had been present for four months and that he did not have the hearing that he used to have.  The assessment was hearing loss and pain in the left ear.  

A February 1979 VA audiological evaluation report noted that the Veteran reported that he occasionally experienced pain in his left ear and that loud sounds were bothersome.  The test results were indicative of a right ear hearing loss, but not a left ear hearing loss under 38 C.F.R. § 3.385.  

An April 1985 VA treatment report noted that the Veteran complained of difficulty in hearing in his right ear and of ringing in both ears.  The diagnosis was impacted cerumen in the right ear.  A May 1985 VA consultation report noted that the Veteran complained of tinnitus with difficulty hearing, more so in his right ear.  The Veteran claimed he was exposed to a lot of noise during service.  The provisional diagnoses were impacted cerumen in the right ear, difficulty in hearing, and tinnitus.  The examiner reported that the Veteran's right ear hearing had improved, but that he still had a high tone loss on that side.  It was noted that the Veteran would be referred to an audiologist for an audiological evaluation.  

Another May 1985 VA consultation report, following an audiological evaluation, noted that the Veteran complained of right-sided constant ringing-type tinnitus as well as an abnormal sensitivity to loud noise.  It was noted that the Veteran claimed that he had extensive noise exposure from machine guns while in the service and that the balance of his history was unremarkable.  As to an assessment, the examiner indicated that all findings for the left ear were within normal limits and that the Veteran's right ear showed a moderate to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz.  It was noted that the Veteran's discrimination was excellent.  The May 1985 VA audiological evaluation report related test results indicative of right ear hearing loss, but not left ear hearing loss, under 38 C.F.R. § 3.385.  

A November 1989 audiological report from General Electric noted test results indicative of a hearing loss disability in both ears under 38 C.F.R. § 3.385.  

An October 2003 treatment report from D. C. Lesseski, M.D., related diagnoses including non-insulin dependent diabetes mellitus and hypertension.  

A June 2005 treatment report from the Ankle & Foot Clinic of Erie noted that the Veteran presented with complaints of pain in his left ankle.  The Veteran reported that the condition had been present for one month and that he sprained his left ankle while carrying a microwave over as he lost his balance.  He stated that he twisted the ankle and had suffered from significant pain ever since that time.  The assessment was Achilles tendonitis; peroneal tendonitis; moderate sprain, possible rupture, left calcaneofibular ligament and posterior talofibular ligament, and pain in limb.  

A December 2005 audiological evaluation report from Erie Audiology, Inc., reported hearing results that were indicative of a hearing loss disability in the Veteran's right ear, but not his left ear, under the provisions of 38 C.F.R. § 3.385.  

A December 2005 statement from an audiologist at Erie Audiology, Inc., noted that no medical records were provided for review.  The audiologist reported that the Veteran was seen in December 2005 for hearing testing and that he reported that after one day on the shooting range in Vietnam, he noticed hearing problems.  The Veteran reported that he felt as if he went deaf.  He stated that, at that time, his hearing in his left ear started to come back more quickly than his hearing in his right ear.  He indicated that it took about two weeks for his hearing in his left ear to come back and about three weeks for his hearing in his right ear to return.  The audiologist indicated that testing in her office revealed that the Veteran had a mild hearing loss in the right ear at 1500 to 2000 Hertz, dropping to a severe hearing loss starting at 3000 Hertz, and that his left ear had borderline normal hearing sensitivity from 250 to 3000 Hertz, with a mild to moderate degree of hearing loss at 4000 and 6000 Hertz.  The audiologist indicated that the Veteran's test results showed a bilateral high frequency sensorineural hearing loss that was worse in his right ear.  It was noted that the Veteran also reported tinnitus, bilaterally.  The audiologist commented that it was possible, as likely as not, that the Veteran's hearing loss and tinnitus may be related to noise exposure in the military according to what he reported to her.

The Board observes that the audiologist from Erie Audiology, Inc., specifically noted that no medical records were provided for review.  Additionally, the audiologist's opinion was essentially speculative in that the terms "possible" and "may" were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  The Board also notes that there is some question whether the Veteran actually has left ear hearing loss under 38 C.F.R. § 3.385.  There are some audiological evaluation reports indicating such a hearing loss, but more recent audiological evaluation reports, including the December 2005 report from Erie Audiology, Inc., noted above, solely show right ear hearing loss under that standard.  

A January 2006 statement from B. E. Mussett, D.P.M., noted that the Veteran had suffered several injuries to his left ankle that had taken longer than usual to heal, which was likely related to the Veteran's diabetic condition.  Dr. Mussett noted that the Veteran had reported that his left ankle injury first occurred when he was younger and in basic training in the military.  It was noted that each time an ankle injury occurred, the Veteran was susceptible to future injuries and that each time an ankle injury occurred, he would have difficulty healing.  

Another January 2006 statement from Dr. Mussett indicated that the Veteran had several injuries to his left ankle that had taken longer than usual to heal.  Dr. Mussett commented that after due consideration of the Veteran's ankle problems on active duty in the Army as reported in his service treatment records, it was his professional opinion that, it was possible, as likely as not, that the Veteran's current ankle condition had its early onset while on active duty in the military during basic training.  

The Board observes that although Dr. Mussett referred to the Veteran's service treatment records in one of his January 2006 statements, there is no indication that he reviewed the Veteran's entire claims file in providing his opinions.  

A February 2006 VA diabetes mellitus examination report noted that the Veteran's claims file was not available for review.  The examiner reported that he did review the Veteran's limited medical records at a VA facility.  The diagnoses included diabetes mellitus, type 2, diagnosed five years earlier in a Veteran who served in Vietnam, and hypertension, which was diagnosed after his diabetes.  The examiner commented that there was no evidence of any renal disease with the Veteran's current studies, thus making his hypertension essential and not due to diabetes mellitus.  

The Board notes that the VA examiner specifically indicated that the Veteran's claims file was not reviewed.  

A June 2006 statement from Dr. Lesseski reported that the Veteran had a history of hypertension, hyperlipidemia, and diabetes mellitus, type 2.  Dr. Lesseski noted that the Veteran's diabetes mellitus had been treated since June 2000.  Dr. Lesseski stated that the Veteran had a recent history of hypertension and that he had been under treatment for hypertension since August 2004.  Dr. Lesseski commented that with a reasonable degree of medical certainty, he could say that it appeared as likely as not that the Veteran's hypertension was a result of his diabetes mellitus.  

The Board observes that there is no indication that Dr. Lesseski reviewed the Veteran's claims file.  Additionally, Dr. Lesseski's opinion was somewhat speculative in that he stated that it "appeared" as likely as not that the Veteran's hypertension was a result of his diabetes mellitus.  Dr. Lesseski's opinion also conflicts with the opinion indicated by the examiner pursuant to the February 2006 VA diabetes mellitus examination report noted above.  

The Board further observes that the Veteran is competent to report the incurrence of hearing problems and a left ankle injury during his period service, as such symptomatology and injury are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Board notes, therefore, that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss; a left ankle disability; and for hypertension, to include as secondary to service-connected diabetes mellitus.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss, left ankle problems, and for hypertension since February 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since February 2006 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss.  If current hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed left ankle disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current left ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that any diagnosed left ankle disabilities are etiologically related to the Veteran's period of service.  The examiner should then opine as to whether the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any diagnosed left ankle disabilities, and if so, the extent to which they are aggravated.  The examiner must specifically acknowledge and discuss the Veteran's report that he injured his left ankle during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

4.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed hypertension, to include as secondary to service-connected diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his period of service.  The examiner should then opine as to whether the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) his hypertension, and if so, the extent to which it was aggravated.  

5.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss, a left ankle disability, and for hypertension, to include as secondary to service-connected diabetes mellitus.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


